Exhibit 16.1 May 24, 2013 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Progressive Care, Inc. File Reference No. 000-52684 We have read Progressive Care Inc.'s statements included in Item 4.01 on Form 8-K. We agree with such statements made regarding our firm. We consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. Very truly yours, Berman & Company, P.A. th Street Suite 201● Boca Raton, FL 33487 Phone: (561) 864-4444● Fax: (561) 892-3715 www.bermancpas.com● infoebermancpas.com Registered with the PCAOB● Member AICPA Center for Audit Quality Member American Institute of Certified Public Accountants Member Florida Institute of Certified Public Accountants
